Citation Nr: 0707216	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of receiving Department of 
Veterans Affairs benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and T.C., daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  He died in September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the veteran's former wife, 
entitlement to dependency and indemnity compensation, death 
pension, and related benefits secondary to the veteran's 
death, as she was not found to be the veteran's surviving 
spouse.  The appellant subsequently initiated and perfected 
an appeal of this determination.  In August 2005, she 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  


FINDINGS OF FACT

1.  The veteran and the appellant were legally married 
February [redacted], 1966.  

2.  The veteran and the appellant were legally divorced 
August [redacted], 1999.  

3.  The veteran died on September [redacted], 2003.  At the time of 
his death, the veteran and the appellant were not living 
together and had not remarried.  


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. 
§§ 101, 103, 1310, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.50-3.54 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address 
whether VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  These 
laws and regulations provide, among other things, that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim; however, VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Concerning the claim for entitlement to status as the 
veteran's surviving spouse, the Board finds that the law, and 
not the evidence, is dispositive in this case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary to inform or assist the 
appellant in the development of this appeal and that the case 
is ready for appellate review.

The appellant seeks to be recognized as the surviving spouse 
of the veteran, in order to qualify for appropriate VA 
benefits.  Dependency and Indemnity Compensation (DIC) 
benefits are payable to the surviving spouse of a veteran if 
the veteran died from a service-connected disability, or if 
the veteran was entitled to a 100 percent disability rating 
from VA for 10 years prior to his death.  38 U.S.C.A. 
§§ 1310, 1318 (West 2002).  Death pension benefits are 
payable to the surviving spouse of a veteran of a period of 
war who otherwise meets the eligibility requirements.  
38 U.S.C.A. § 1541 (West 2002).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50 (2006).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 103 
(West 2002); 38 C.F.R. § 3.52 (2006).  

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
She contended at her personal hearing that she nevertheless 
should be considered his surviving spouse for VA benefit 
purposes because they were married for over 30 years, and 
their separation was due to emotional stress and physical 
abuse possibly caused by the veteran's psychiatric 
disabilities, to include post-traumatic stress disorder, for 
which he was awarded service connection by VA.  Nevertheless, 
the facts of the present case are clear; while the appellant 
was at one time lawfully married to the veteran, she and the 
veteran had been lawfully divorced for several years at the 
time of his death, and under the law she may not be 
recognized by VA as his surviving spouse.  38 U.S.C.A. 
§§ 101(3), 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 
(2006).  

In considering this issue, the Board is cognizant of 
38 C.F.R. § 3.52, noted above, which provides certain limited 
exceptions to the general definition of surviving spouse.  
While the appellant and the veteran had a facially valid 
marriage at one time, children were born of the marriage, and 
their separation was purportedly due to the fault of the 
veteran, the appellant nonetheless may not be considered the 
veteran's surviving spouse under 38 C.F.R. § 3.52.  When read 
in the context of the other regulations pertaining to the 
appellant's status as the veteran's surviving spouse, it is 
evident that 38 C.F.R. § 3.52 is applicable in determining 
whether a valid marriage between the veteran and the 
appellant can be established.  The regulation is not 
applicable if the appellant's valid marriage to the veteran 
was terminated by divorce prior to his death, as in the 
present case.  38 C.F.R. § 3.50 still requires that the 
appellant have been the veteran's "lawful" spouse at the 
time of his death.  In addition, 38 C.F.R. § 3.52(b) 
indicates that an impediment to a valid marriage is for 
consideration when the parties entered into the relationship.  
Their subsequent divorce, however, cannot be considered an 
"impediment" to the validity of the original marriage, as 
the validity of the original marriage is not in question.  

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  Therefore, the appellant's claim must be 
denied.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


